Order entered October 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00929-CV

                    IN RE STANISLAV BILDER, Relator

         Original Proceeding from the 468th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 468-51319-2019

                                   ORDER

      Before the Court is relator’s October 18, 2022 motion for a twenty-day

extension of his deadline to file the hearing transcript. We GRANT the motion to

the extent that we EXTEND the deadline for relator to file the transcript of the

contempt hearing to November 3, 2022.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE